Citation Nr: 1511404	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center located in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded Social Security disability benefits in July 2008, effective in February 2007.  While award letter is of record, it does not appear any attempts have been made to obtain the records which were used in making that determination.  The Veteran has indicated that, at least in part, his service-connected PTSD served as the basis for this award.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As the SSA records appear potentially relevant to the claim, a remand is warranted to obtain these records.

A review of the record also reveals that the most recent VA treatment records associated with the claims folder date back to August 2012.  Up-to-date VA treatment records should be obtained and associated with the record.  

In support of his claim, the Veteran forwarded a September 2014 report from his private social worker. L. B., LCSW.  In the report, it appeared that the symptomatology associated with the Veteran's PTSD had worsened, with the social worker noting that the Veteran's PTSD symptoms were limiting almost all of his daily activities.  In her report, it was also noted that the Veteran had participated in both individual and group therapy since 2008.  An attempt should be made to obtain copies of these treatment records and to associate them with the record.  

Moreover, based upon the newly received evidence, the Veteran should be afforded a VA examination to determine whether he is able to maintain and/or obtain employment based upon his service-connected disability.  The Board finds that a remand for a VA evaluation by a vocational specialist is necessary to clearly address whether the service-connected disability alone renders the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's record.  If the search for such records has negative results, documentation to that effect should be included in the claims file, and action should be taken to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the record copies of all treatment records of the Veteran from the Redding VAMC and all other VA facilities from August 2012 to the present.  

3.  After obtaining proper authorization from the Veteran, associate copies of all treatment records of the Veteran with the record from L. Bolen, LCSW, 1905 Park Marina Drive, Redding CA 96001.

4.  Then, schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disability on the abilities to obtain or maintain substantially gainful employment.  The entire record should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the effect of his service-connected disability?  The examiner must comment on the effect of the Veteran's service-connected disability on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disability.

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed. 

5.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




